DICE, Judge.
The offense is murder; the punishment, twelve years in the penitentiary.
The statement of facts appearing in the record is not shown to have been filed with the clerk of the trial court as required by Sec. 4 of Art. 759a, Vernon’s Ann. C.C.P., which reads: “The defendant shall file said Statement of Facts, in duplicate, with the clerk of the trial court within ninety (90) days after the date of giving notice of appeal.”
The statement of facts not having been filed with the clerk of the trial court, as required by this statute, cannot be considered. Williams v. State, 264 S.W. 2d 112.
In the absence of a statement of facts which can be con*440sidered, we are not in position to pass upon questions pertaining to the court’s charge and admissibility of the evidence. Hankins v. State, 163 Texas Cr. Rep. 553, 294 S.W. 2d 850.
The indictment, as well as all other matters of procedure, appear to be regular; therefore, nothing is presented for review.
The judgment is affirmed.
Opinion approved by the Court.